Title: [September 1796]
From: Adams, John
To: 



      September 1. 1796. Thursday.
      
      
       The Summer is ended and the first day of Autumn commenced. The Morning is cold tho the Wind is West. To Work again on the high Ways. Billings out upon his Wall a little after Sunrise. Captn. Hall Surveyor of High Ways finished the Road between my Garden and new Wall.
      
       

      September 2. 1796. Fryday.
      
      
       To work again on the high Ways. They have taxed me this Year between forty nine and fifty days Works on the Roads besides the other Farm in Quincy and the farm in Braintree. This is unjust, more than my Proportion, more than Mr. Black or Mr. Beale.
       Stumbled over a Wheelbarrow in the dark and hurt my Shin.
      
      
       
        
   
   Moses Black, an Irishman who had acquired the house and farm formerly owned by Col. Edmund Quincy (the “Dorothy Q.” house), and Squire Benjamin Beale were both at this time prominent in town affairs and among the largest property owners in Quincy. See the tax list for 1792, when Quincy was taken off from Braintree, in Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 623 ff., and numerous references to both men in the same work.


       
      
      

      September 3. 1796. Saturday.
      
      
       Pursuing the Wall. Tirrell is here and We expect French with his Team. Some soft warm Showers in the night and this morning. French came not, because it rained.
       Anniversary of Peace, which has lasted 13 Years.
      
      

      September 4. 1796. Sunday.
      
      
       Fair. No Clergyman to day.
      
      

      September 5. 1796. Monday.
      
      
       The Anniversary of The Congress in 1774.
       Sullivan brought a good Load of green Seaweed, with six Cattle, which We spread and limed upon the heap of Compost in the Meadow. Carted Earth from the Wall to the same heap. Tirrell here. Stetson opening the Brook three feet wider, Two feet on one Side and three feet on the other, at 9d. Pr. rod. Billings has never laid up more than a Rod and a half a day, of the Wall, till Yesterday when he thinks he laid up 28 feet.
      
      

      Sept. 6. 1796. Tuesday.
      
      
       Walked up to Trask mowing Bushes.
      
      

      Sept. 7. 1796. Wednesday.
      
      
       Belcher, Bass and Sullivan gone to mow the Marsh and get out the Thatch at Penny ferry.
       Billings laying Wall. Thomas, carting Earth. Stetson, widening the Brook to seven feet at 9d. Pr. Rod and a dinner. Brisler and James preparing, Yesterday and to day, the Cyder Mill, Press, and Casks.
       Yesterday Jackson Field came to offer me Mount Arrarat at Three hundred Dollars. I could not agree. He fell to 275. I could not agree. He fell to 250 reserving the Right to work in Stone with one hand, for Life. I agreed at length to this extravagant Price and have drawn the Deed this Morning.
       This Afternoon He came and took the Deed to execute and acknowledge.
      
      
       
        
   
   
         
          
           
            “In 1823, ex-President John Adams was asked whether Judge Edmund Quincy of Braintree, went to Boston over Milton Hill? He replied, ’No, Judge Quincy would have thought it unsafe to venture as far inland as Milton Hill, for fear of the Indians; he was accustomed to go to Boston by the way of Penny’s Ferry;’—a ferry so called because passengers paid a penny a piece to be rowed over the Neponset” (Quincy Patriot, 25 Dec. 1875, as quoted in Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 69, note).
           
          
          
         
        


       
       
        
   
   Mount Ararat was part of the old Braintree North Commons (now in West Quincy), divided and sold as lots in 1765 under the management of a town committee of which JA was a member (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p.406–407). On 9 June of the present year JA had acquired from Neddie Curtis 20 acres of this land, which was to prove valuable for its granite quarries, and he now acquired 20 more (information from Mr. Ezekiel S. Sargent, Quincy, Mass., in a letter to the editors from Mr. H. Hobart Holly, president of the Quincy Historical Society, 13 March 1960). In 1822 JA held still more granite-producing land in this neighborhood, and one of his gifts to the town toward building a new church and an academy comprised “fifty four acres more or less, commonly known by the name of the Lane’s Pasture, or the Mount Ararat Pasture, near the seat of the Hon. Thomas Greenleaf” ([Quincy, Mass.,] Deeds and Other Documents ..., Cambridge, 1823, p. 3–5).


       
      
      

      Septr. 8. 1796. Thursday.
      
      
       Sullivan gone for Seaweed. Bass and Thomas carting Manure from the Hill of Compost in the Yard. Billings and Prince laying Wall. Brisler and James picking Apples and making Cyder. Stetson widening the Brook.
       I think to christen my Place by the Name of Peace field, in commemoration of the Peace which I assisted in making in 1783, of the thirteen Years Peace and Neutrality which I have contributed to preserve, and of the constant Peace and Tranquility which I have enjoyed in this Residence.
       Carted 6 Loads of slimy Mud from the Brook to the heap of Compost.
       Jackson Field brought me his Deed of Mount Arrarat executed by himself and his Wife and acknowledged before Major Miller. I received it, and gave him my Note for 250 dollars. I then gave him my Consent, without his asking it, to pasture his Cow as usual the Remainder of this Season, for which he expressed Gratitude, and en­gaged to keep off Geese, Sheep, Hogs and Cattle. Received Letters from my Son at the Hague as late as 24. June.
      
      
       
        
   
   “Peacefield” (variously written) was the first of several names JA used for his Quincy homestead; they varied according to his mood. Following his unhappy return from Washington in March 1801, he headed his letters “Stony Field, Quincy,” a name he drew from Stony Field Hill, the eminence that he owned and farmed across the road from his house and that later acquired the more elegant name Presidents Hill. After resuming his correspondence with Jefferson in 1812, JA whimsically adopted an Italianate name, “Montezillo,” which he cryptically explained to Richard Rush as follows: “Mr. Jefferson lives at Monticello the lofty Mountain. I live at Montezillo a little Hill” (24 Nov. 1814, PHi:Gratz Coll.). This name persisted until JA’s last years, though he used it irregularly, and occasionally varied it by employing the English form, “Little Hill.”


       
       
        
   
   At the end of May JQA had returned to The Hague after a stay of nearly seven months in London. He had gone there on what turned out to be a superfluous diplomatic errand, but in the course of his visit he had become engaged to Louisa Catherine Johnson; see his Diary, 11 Nov. 1795–31 May 1796; JQA to AA, 5 May 1796, Adams Papers; Bemis, JQASamuel Flagg Bemis, John Quincy Adams, New York, 1949–1956; 2 vols. [Vol. 1:] John Quincy Adams and the Foundations of American Foreign Policy; [vol. 2:] John Quincy Adams and the Union., 1:68–69. The letters JA mentions as receiving were doubtless those dated 6 and 24 June 1796, both in Adams Papers and both in large part printed in JQA’s WritingsThe Writings of John Quincy Adams, ed. Worthington C. Ford, New York, 1913–1917; 7 vols., 1:490–493. 497–508.


       
      
      

      Septr. 9. 1796. Fryday.
      
      
       Appearances of Rain.
      
      

      September 10. 1796. Saturday.
      
      
       Walked, with my Brother to Mount Arrarat, and find upon Inquiry that Jo. Arnold’s Fence against the New Lane begins at the Road by the Nine mile Stone. My half is towards Neddy Curtis’s Land lately Wm. Fields. The Western Half of the Fence against Josiah Bass, or in other Words that Part nearest to Neddy Curtis’s is mine. Against Dr. Greenleaf my half is nearest to Josiah Bass’s Land.
      
      
       
        
   
   The tempo of electioneering increased rapidly after the publication of Washington’s Farewell Address on 19 Sept., but JA stayed quietly on at Quincy for two months longer, pushing his program of farm improvements into severely cold weather. On 23 Nov. he left for Philadelphia, passing a day on the way with his daughter in East Chester and another with CA in New York (JA to AA, 27 Nov., 1 Dec, both in Adams Papers). He arrived in Philadelphia on 2 Dec., in ample time for the opening of the second session of the Fourth Congress three days later. The city was seething with politics on the eve of the voting by Presidential electors in the sixteen states, and so indeed was the country; but JA wrote much more calmly of the prospects of both himself and his rivals, not to mention the maneuvers of party understrappers and the libels of journalists, than AA could. “I look upon the Event as the throw of a Die, a mere Chance, a miserable, meagre Tryumph to either Party,” he told JQA in a letter of 5 Dec. (Adams Papers). What he meant was that, since the contest was bound to be very close, the new President, whoever he might be, would have so small a majority that he would “be very apt to stagger and stumble” in discharging his duties (to AA, 7 Dec, Adams Papers). The result of the electors’ balloting was not perfectly certain until late that month. By the 27th JA could write his wife: “71 is the Ne plus ultra—it is now certain that no Man can have more and but one so many”; and though he did not yet know beyond all doubt whether Jefferson or Thomas Pinckney would be Vice-president he discussed with AA their imminent problems respecting “House, Furniture, Equipage, Servants,” and the like (Adams Papers). At length, on 8 Feb., as he was bound to do, he presided over a joint meeting of the two houses in which the votes were unsealed and counted, and announced the result as 71 votes for himself (one more than the necessary majority of 70), 68 for Jefferson, 59 for Pinckney, and the rest scattered among ten others, so that John Adams and Thomas Jefferson were elected President and Vicepresident respectively, to serve for four years beginning on 4 March 1797 (Annals of CongressThe Debates and Proceedings in the Congress of the United States [1789–1824], Washington, 1834–1856; 42 vols., 4th Cong., 2d sess., col. 2095–2098).


        
   
   Four years later, on 11 Feb. 1801, Vice-president Jefferson found himself obliged to perform a similar duty and announced that Jefferson and Burr had each received 73 electoral votes, JA 65, Charles Cotesworth Pinckney 64, and John Jay 1 vote (sameThe Debates and Proceedings in the Congress of the United States [1789–1824], Washington, 1834–1856; 42 vols., 6th Cong., 2d sess., col. 743–744). The tie vote for the two Democratic-Republican candidates led to complications, but JA was out of the running, and early on the day of his successor’s inauguration he left the new seat of government in Washington, and public life, for good.


       
      
     